Citation Nr: 1204631	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  10-16 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a cold injury to the right lower extremity (RLE), for purposes of accrued benefits.

2.  Entitlement to service connection for peripheral vascular disease of the RLE, for purposes of accrued benefits.

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to March 1954.  The Veteran died in November 2008 and the appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The appellant had a hearing before the Board in November 2011 and the transcript is of record.

The Board notes that prior to his death, the Veteran perfected appeals to the Board seeking service connection for cold injury residuals to all four extremities, hearing loss and tinnitus.  As a matter of law, appellants do not survive their claims.  Accordingly, a dismissal of these claims was addressed in a separate Board opinion.

The Board notes, however, that the dismissal of the Veteran's appeal does not affect the right of an eligible person (such as the appellant here) to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  

In this case, the appellant never specifically filed a claim seeking substitution of the Veteran's pending appeal.  The Board notes, however, the appellant did file her dependency and indemnity compensation (DIC) claim in December 2008, a mere one month after the Veteran's death.  

Whether the appellant's claim for DIC should be construed as a claim for substitution as to the Veteran's appeals pending at the time of his death is not a matter properly before the Board here and, therefore is REFERRED to the RO for proper adjudication. 

Accordingly, this Board decision is strictly limited to whether service connection is warranted for the purposes of accrued benefits and does not bar any substitution claim the appellant may have.  

The Board further notes that the issue of entitlement to service connection for PVD of the RLE was not specifically raised by the Veteran prior to his death, but is included here as a specific residual arising out of the Veteran's basic claim: cold injury residuals.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding a claim cannot be limited to a specific diagnosis, but rather must be considered a claim for any disability that is reasonably encompassed by the underlying diagnosis). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the appellant if further action is required on her part.


FINDINGS OF FACT

1.  A claim for service connection for residuals of a cold injury to the right lower extremity (RLE) was pending at the time of the Veteran's death.

2.  Prior to the Veteran's death, the Veteran underwent a RLE amputation.

3.  Prior to the Veteran's death, the medical evidence did not attribute his RLE amputation or any other residual, to include PVD, to his in-service frostbite or any other incident of his military service.  


CONCLUSION OF LAW

Service connection for residuals of a cold injury to the RLE, to include PVD, for purposes of accrued benefits has not been established. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Duty to Assist

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to the Veteran in December 2005 indicating specifically what was necessary to substantiate his original claim seeking entitlement to service connection for cold injury residuals.  The appellant was also sent a letter in January 2009 after she filed her DIC claim. That letter advised the appellant of the information necessary to substantiate her claim, and of her and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  Since the Board has concluded that the appellant's claims must be denied, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The appellant has not alleged that VA failed to comply with the notice requirements, and she was afforded a meaningful opportunity to participate effectively in the processing of her claims, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  

The Board emphasizes, however, accrued benefits claims are adjudicated based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a) (West 2002) (emphasis added); 38 C.F.R. 3.1000 (a) (2011) (as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)). 

Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (emphasis added); 38 C.F.R. 3.1000 (a) (as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  Moreover, an "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000 (c).  In this case, the appellant's claim was timely filed.

The facts in this case are undisputed.  The Veteran died in November 2008.  The Veteran's death certificate does not list a cause of death.  Hospitalization records, however, indicate the Veteran was an in-patient at a private hospital from October 2008 through the date of his death in November 2008, for left leg deep vein thrombosis and gastrointestinal bleeding.

Prior to his death, the Veteran perfected an appeal to the Board seeking, among other things, residuals of cold injuries to all four extremities.  As explained in the introduction, the RO, in a March 2009 rating decision, granted service connection for accrued benefits purposes for residuals of cold injuries to the bilateral upper extremities and the left lower extremity.  The RO denied service connection for accrued benefits purposes for cold injury residuals to the RLE mainly because the Veteran's RLE was amputated and no specific residuals could be attributed to the Veteran's military service.  The RO also specifically denied entitlement to service connection for accrued benefits purposes for peripheral vascular disease (PVD) of the right lower extremity, as a specific residual considered.

As indicated in the introduction, the Board once again emphasizes that this opinion is confined to entitlement to service connection for accrued benefits purposes only.  The disposition of these claims does not affect the appellant's ability to file or request to be substituted as the Veteran for purposes of completing the appeal he perfected prior to his death.

Accrued benefits claims are adjudicated under a different standard than substitution claims.  Most significantly, accrued benefits claims are adjudicated solely based on the evidence that was in the file at the time of the Veteran's death.  That is, while the appellant's accrued benefits claim is separate from the Veteran's claim filed prior to death, the accrued benefits claim is derivative of the Veteran's claim; thus, an appellant takes the Veteran's claim as it stood on the date of death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Landicho v. Brown, 7 Vet. App. 42, 47 (1994); Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

In contrast, in a substitution claim, the appellant may continue to submit new evidence and further develop the claim as if the appellant was the original filing claimant.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).

An accrued benefits claim is, under the law, derivative of, and separate from, the Veteran's claims.  See Zevalkink, supra.  Thus, in the adjudication of a claim for accrued benefits, the claimant is bound by the same legal requirements to which the Veteran would have been bound had he survived to have his claims finally decided.

In considering the appellant's claims for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (emphasis added).  However, service department and certain VA medical records are considered as being constructively in the claims file at the date of death although they may not physically be in there until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death.  Hayes v. Brown, 4 Vet. App. 353 (1993).

In this case, the pertinent service records and VA records have been obtained, to include an August 2008 VA examination.  The Board notes, however, that private treatment records identified and obtained by the appellant and VA after the Veteran's November 2008 death may not be considered here.  This includes the Veteran's private hospitalization records from October 2008 to November 2008, private opinions rendered by Dr. N. in January 2009, Dr. B. in April 2010 and Dr. S. in Mary 2010.  None of these records or opinions may be considered for accrued benefits purposes here because they were associated with the claims folder after the Veteran's death.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for cardiovascular disease or organic diseases of the nervous system may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because the earliest evidence of the Veteran's PVD is decades after service.

In the absence of a presumption, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 Vet. App. 341 (1999).

Here, prior to his death the Veteran claimed he suffered frostbite to all four of his extremities while serving in Korea at frigid temperatures.  He believed the frostbite ultimately led to more serious RLE problems, to include amputation and PVD.  The appellant further believes the Veteran's frostbite ultimately led to his demise.

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994). 

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of any frostbite or cold injury ailment.  The Board notes, however, that the Veteran did serve in Korea during winter months.

After service, the Veteran has a lengthy history of right lower extremity problems.  The Veteran was hospitalized from November 2005 to December 2005 for right lower extremity ischemia with a chronic history of obstructive pulmonary disease, chronic renal failure and coronary artery disease.  Ultimately, the Veteran underwent a right above the knee amputation.

The Veteran, in support of his claim, submitted an April 2007 statement from his private physician Dr. B.  In April 2007, Dr. B. indicated the Veteran has severe peripheral vascular disease and underwent a right above the knee amputation.  The Veteran, "suffered frostbite during his service with the military which could be a contributing factor to his peripheral vascular disease."  

The Board does not find Dr. B.'s opinion persuasive.  Even presuming the Veteran suffered in-service frostbite, Dr. B. does not definitively link the Veteran's history of frostbite to his right leg amputation or any other right leg residual.  Rather, Dr. B. merely indicates the possibility that the Veteran's history of frostbite "could be" a "contributing factor" to the Veteran's PVD.  As such, the opinion is speculative at best and may not support service connection here.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Veteran was also afforded a VA examination in August 2008 where the examiner notes the Veteran's contentions of being stationed in Korea in freezing temperatures.  The examiner further notes the Veteran's pertinent medical history and objective findings.  Despite a lack of specific confirmation in the service treatment records, the August 2008 VA examiner opines the Veteran, at that time, did exhibit objective manifestations to his upper extremities and left lower extremity consistent with a past cold injury.  Providing an opinion as to the right lower extremity proved to be more problematic because at the time of the examination, the RLE was already amputated.  The examiner noted the Veteran's contentions that he believed the amputation to be related to the in-service frostbite, but also suspected the Veteran had peripheral vascular disease.  

In order to assess the likelihood of a nexus between the Veteran's PVD and/or amputation and his in-service frostbite, the August 2008 VA examiner ordered an arterial doppler study.  This study was never conducted and, therefore, the August 2008 VA examiner concluded she could not confirm a relationship between the Veteran's right lower extremity amputation and his in-service cold injury.  

In short, the evidence indicates it is plausible the Veteran was exposed to frigid temperatures in Korea and likely contracted frostbite to his extremities.  The evidence, however, does not have any definitive findings linking his right lower extremity amputation or his PVD to his in-service exposure to frigid temperatures and his possible in-service frost bite. 

The Board has considered the appellant's and the Veteran's statements describing in-service events and post-service symptoms.  Even assuming in-service frostbite occurred, the medical evidence as it stood at the time of the Veteran's death does not definitively associate any of his RLE conditions with in-service frostbite.  Rather, a private physician indicates the Veteran's in-service frost bite "could be" a "contributing factor" to his PVD.  The August 2008 VA examiner, similarly, could not determine whether a relationship between the Veteran's PVD or amputation with the in-service frostbite was likely. 

Although the Board does not doubt the appellant believes the Veteran's RLE diseases were attributable to in-service frostbite, she simply is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Her contentions simply cannot be substantiated by the record as it stood at the time of the Veteran's death. 

In short, the medical evidence in the claims folder at the time of the Veteran's death simply does not indicate a connection between his RLE amputation, PVD or any other RLE disorder and any incident of service, to include in-service frostbite. 

In light of the medical evidence, the Board concludes service connection for accrued benefits purposes is not warranted.  As reflected by the discussion above, the preponderance of the evidence is against the appellant's claim. As such, the benefit-of-the-doubt rule does not apply. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a cold injury to the right lower extremity (RLE), for purposes of accrued benefits is denied.

Entitlement to service connection for peripheral vascular disease of the RLE, for purposes of accrued benefits is denied.


REMAND

As indicated above, the VA has certain duties to notify and assist an appellant with his or her claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In this case, the appellant was sent a letter in January 2009 explaining that her claim required a showing that the Veteran's death was either caused by a service connected disability or otherwise attributable to his service.  However, the letter did not specifically inform her of the conditions the Veteran was service connected at the time of his death or explain the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Corrective action is required.

The appropriate notice sent on remand should also include the conditions for which service connection for purposes of accrued benefits was granted after the Veteran's death.  That is, residuals of cold injuries to the bilateral upper extremities and left lower extremity.  

The Veteran died in November 2008; however, the death certificate does not indicate the cause of death.

The Veteran was hospitalized from October 2008 until the day of his death at a private hospital for left leg deep vein thrombosis and gastrointestinal bleeding.

After the Veteran's death, service connection was granted, for purposes of accrued benefits, for frostbite residuals to his bilateral upper extremities (rated 20 percent disabling each) and his left lower extremity (rated 30 percent disabling).  

In support of her claim, the appellant submitted multiple private opinions indicating the Veteran's in-service frostbite played a contributing role to his arterial disease.  In April 2007, Dr. B. indicated the Veteran underwent a right above the knee amputation due to severe peripheral vascular disease.  Dr. B. went on to opine that the Veteran's in-service frostbite "could be a contributing factor to his peripheral vascular disease."  Dr. B. essentially reiterated this opinion in an April 2010 opinion indicating the Veteran's history of frostbite from his time in the Korean War played a "contributing role" to his peripheral arterial disease.

In January 2009, Dr. N., the Veteran's vascular surgeon, opined the Veteran's vascular problems, "may have been, at least in part, related to a history of frostbite...during his service in the Korean War." 

The Veteran's private podiatrist, Dr. S., opined in a May 2010 opinion that she believed "a portion of the foot problems [the Veteran] suffered from were a direct result of his service in Korea."  Specifically, Dr. S. mentions the Veteran's in-service frostbite.  

As mentioned above, the Veteran was afforded a VA examination in August 2008 were the examiner noted objective findings consistent with prior frostbite in the bilateral upper extremities and the left lower extremity.  A nexus opinion could not be rendered with regard to the Veteran's right lower extremity amputation or, specifically his peripheral vascular disease, because objective testing was not complete.  

In contrast to accrued benefits claims, consideration of a claim of entitlement to service connection for the cause of death is may be based on all medical evidence in the claims folder and further triggers VA's duty to assist and fully develop a claim prior to disposition.

In this case, it is unclear what the cause of death of the Veteran is and whether it is related to his service-connected frostbite or any specific service-connected disability.  The Board concludes a VA medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the appellant with corrective notice as to the claim of service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310.  Specifically, the notice must include a statement of the conditions the Veteran was service-connected for at the time of his death (and those conditions for which service connection has since been granted for purposes of accrued benefits) and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

2.  After completion of the foregoing, obtain an appropriate VA medical opinion to ascertain the Veteran's cause of death and the likelihood that the Veteran's immediate cause of death or any underlying cause of death could be related to his military service or any service-connected condition, specifically his in-service frostbite.  The claims folder must be made available to the examiner for review.  

Based on a review of the record, the examiner should answer the following questions:

* What is/are the Veteran's immediate and underlying causes of death?

* Is it at least as likely as not (i.e., a 50 percent probability) that the cause of the Veteran's death is etiologically related to his in-service frostbite, any service-connected condition or any other incident of service.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  The RO should then readjudicate the appellant's claim. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the appellant and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


